Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.134 Page 1 of 15

                                                                 FILED IN THE
                                                             U.S. DISTRICT COURT
                                                       EASTERN DISTRICT OF WASHINGTON



                                                        Aug 10, 2021
                                                            SEAN F. MCAVOY, CLERK
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.135 Page 2 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.136 Page 3 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.137 Page 4 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.138 Page 5 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.139 Page 6 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.140 Page 7 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.141 Page 8 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.142 Page 9 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.143 Page 10 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.144 Page 11 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.145 Page 12 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.146 Page 13 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.147 Page 14 of 15
Case 1:20-cr-02024-SAB   ECF No. 41   filed 08/10/21   PageID.148 Page 15 of 15
